Citation Nr: 1124978	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-00 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for deep vein thrombosis (DVT), left leg.

2.  Entitlement to service connection for DVT, right leg.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.

The claims were previously remanded by the Board in December 2009 for further evidentiary and procedural development.  This was accomplished, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  A left leg DVT existed prior to service and was not aggravated by service.

2.  A right leg DVT did not preexist service and was not shown in service; a right leg DVT is not related to service.


CONCLUSIONS OF LAW

1.  DVT, left leg, was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.306 (2010).

2.  DVT, right leg, was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further, a veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2010).

Pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

VA may establish a lack of aggravation with a showing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), VA's General Counsel reasoned that § 3.306(b) properly implemented 38 U.S.C. § 1153, which provided that a preexisting injury or disease would be presumed to have been aggravated in service in cases where there was an increase in disability during service; however, the requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the presumption of aggravation under 38 U.S.C. § 1153 and did not apply to determinations concerning the presumption of sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111, as in this case, requires VA to bear the burden of showing the absence of aggravation.

Moreover, "temporary or intermittent flare-ups of a pre- existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Left Leg DVT

The Veteran contends that his preexisting left leg DVT was aggravated by active service.  The service entrance examination is negative for a diagnosis of left leg DVT or symptoms of left leg DVT.  After a physical, he was considered to be qualified for service.  For that reason, he is entitled to the presumption of soundness.

Even finding that the presumption of soundness attached at the time of induction, there is clear and unmistakable evidence that the Veteran was diagnosed with left leg DVT prior to active duty.  First, the Veteran himself acknowledged that he was treated for a left leg DVT prior to service.  Further, while there are no contemporaneous records associated with the claims file, a private treatment note from Dr. L. H. dated in July 2004 confirms that he treated the Veteran for a left side blood clot in June 2001.  

The Court has held that post-service medical judgment alone may be used to rebut the presumption of soundness as long as the evidence is clear and unmistakable.  See Jordan v. Principi, 16 Vet. App. 335 (2002), withdrawn, 2002 WL 31445159 (Vet. App. Nov. 1, 2002); but see Jordan v. Principi, 17 Vet. App. 261, 280 (2003) (medical judgment may play a conclusive role in making presumption of soundness determination).  Based on the post-service evidence outlined above, the Board finds clear and unmistakable evidence that a left leg DVT preexisted service.

Next, under Wagner, to rebut the presumption of soundness, the evidence must show that the disorder was both preexisting and was not aggravated by service.  In this case, the Board finds that a left leg DVT was not aggravated by service.

Service treatment records for the Veteran's brief period of active duty are not available.  Nonetheless, in a July 2004 private treatment record, Dr. L. H. opined that the Veteran's left leg DVT was not symptomatic until May 2004, dating the onset of symptoms to some 7 months after discharge.  These private treatment records are consistent with the Veteran's statements, including that he "rolled his ankle" during basic training, but he did not mention any left leg DVT symptoms.  He also stated that when he reported to sick call, the physician told him that there was nothing wrong with his left leg.  

Moreover, in January 2010, the Veteran was afforded a VA examination for DVT.  The claims file was reviewed.  The VA examiner opined that left leg DVT was not aggravated by active service.  The examiner reasoned that there was no treatment for DVT in service and that there was no evidence of aggravation of left leg DVT beyond the normal progression of the disease.  

As such, after weighing the medical and lay evidence, the Board finds that there is both clear and unmistakable evidence that a left leg DVT existed prior to service and was not aggravated by service; therefore, the presumption of soundness is overcome.

Having determined that the presumption of soundness has been rebutted, the question is whether the preexisting left leg DVT was aggravated by service.  
In this regard, a preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2010).  Significantly, however, intermittent flare-ups of a preexisting disorder are insufficient to be considered an aggravation.

In finding no aggravation, the Board places significant probative value on the absence of an increase in disability during service.  As noted above, the Veteran's private physician dated the onset of post-service symptomatology to 7 months after discharge.  This weighs against a finding of increased symptomatology during service.  

In finding no aggravation, the Board also places significant probative value on a January 2010 undertaken to specifically address the issue.  After a review of the claims file, the VA examiner opined that left leg DVT was not aggravated by active service.  The VA examiner summarized the Veteran's reported pre-service history, his in-service history of twisting his ankle and going to sick call, and his post-service history of DVT treatment in 2004.  The examiner reasoned that there was no treatment for DVT in service and that there was no evidence of aggravation of left leg DVT beyond the normal progression of the disease.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The January 2010 DVT opinion is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  

The Board has also considered the Veteran's lay statements regarding aggravation.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He has indicated that he experienced aggravation in service when he rolled his ankle during basic training.  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  While the Board reiterates that the Veteran is competent to report symptoms, such as pain or swelling, as they come to him through his senses, the permanent aggravation of left leg DVT is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

Because the record contains clear and unmistakable evidence showing that the Veteran had left leg DVT which preexisted his entrance into active service and was not aggravated by his active service, his appeal is denied.  There is no reasonable doubt to be resolved in this case.

Right Leg DVT

The Veteran contends that his right leg DVT began in service and has continued since service.  Unlike the left leg, a right leg DVT did not preexist service.  The service entrance examination is negative for a diagnosis of right leg DVT or symptoms of right leg DVT.  After a physical, he was considered to be qualified for service.  For that reason, he is entitled to the presumption of soundness.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain right leg DVT in service.  He has not asserted that symptoms of right leg DVT were chronic in service and there is no evidence of record indicating such.  

In a May 2009 statement, the Veteran reported injuring his left ankle during basic training and that when he was examined at sick call the physicians did not find anything wrong with his legs.  In a February 2011 statement, he reported injuring his left ankle in service, but did not report any symptoms of right leg DVT in service.

Next, the evidence does not show that a right leg DVT was continuous since service separation in October 2003.  While the Veteran is competent to state that he had right leg DVT symptoms at any time, the Board finds that his more recent assertions of continuous right leg DVT symptoms since service, made in the context of the August 2004 claim for service connection (disability compensation) for right leg DVT, are outweighed by his own histories that he previously gave for treatment purposes.  

For example, the Veteran's recent statements of continuous post-service right leg DVT symptoms are inconsistent with the reports of history and symptoms recorded in private treatment records.  In a July 2004 private treatment record, he reported right leg DVT symptoms began in May 2004.  Similarly, in a May 2007 private treatment record, he reported right leg DVT symptoms begin in May 2004.  

The Board finds that the Veteran's recent statements of continuous post-service right leg DVT symptoms are inconsistent with histories and findings reflected in private treatment records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that veteran's recent post-service account of in-service events was not credible because veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

Also, as the statements made to private physicians in July 2004 and May 2007 were made during the course of treatment, they are afforded greater probative weight than those statements made in conjunction with the August 2004 claim for disability compensation benefits.  

For treatment, the Veteran would be expected to give a full and accurate history to get appropriate treatment; and in none of these examinations does he mention right leg DVT symptoms in service or continuous right leg DVT symptoms since service.  See Rucker, 10 Vet. App. at 73 (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Cartright, 2 Vet. App. at 24-5; Pond v. West, 12 Vet. App. 341 (1991).  

The Board further finds that the weight of the evidence demonstrates that the Veteran's current right leg DVT is not related to active service.  In the January 2010 VA examination, which weighs against the claim, the examiner opined that right leg DVT was not caused by or a result of service.  This opinion was based on the reasoning that he had no complaints or treatment for right leg DVT in service and that he reported sick call visits in service where service physicians opined that there was nothing wrong with his legs.  

The January 2010 opinion is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  

Based on the evidence of record, there is no credible evidence of a relationship between the Veteran's current right leg DVT and active service, including no credible evidence of continuity of symptomatology of right leg DVT symptoms which would serve either as a nexus to service or as the basis for a medical nexus opinion.  

The only probative nexus opinion on file, in January 2010, which included a review of the claims file, weighs against the claim.  Therefore, the Board finds that the lay and medical evidence of record weighs against the claim for service connection for right leg DVT, and outweighs the Veteran's more recent contentions regarding in-service and post-service right leg DVT symptoms.  

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for right leg DVT, and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2004 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, 

First, the Veteran submitted private treatment records.  Next, he has not alleged any VA treatment.  Next, a specific VA medical opinion pertinent to the issue on appeal was obtained in January 2010.

Significantly, the Board also notes that no service treatment records have been associated with the claims folder, apart from the Veteran's DD Form 214 and some records pre-dating his time on active duty status.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist a veteran in the development of the claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

The law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Attempts to obtain the Veteran's service treatment records have been unsuccessful.  The RO contacted the National Personnel Records Center (NPRC) in 
November 2004, with a request for records (PIES request) which resulted in a negative response from the NPRC.  When VA is unable to locate a veteran's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources.  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  

The Board observes that in a March 2006 letter, the Veteran was advised that his service treatment records were not available, and he was informed that he could submit alternative sources of evidence, including statements from service medical personnel; letters written during service; certificates from fellow service members ("buddy" statements); and medical evidence following service. 

In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case, as such adherence would result in unnecessarily imposing additional burdens on VA with no benefit to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit to the veteran are to be avoided).  The Board finds that VA has fulfilled its duty to attempt to obtain any outstanding service treatment records, and that no further action in this regard is required.  See 38 C.F.R. § 3.159(b)(2).

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for DVT, left leg, is denied.

Service connection for DVT, right leg, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


